Case 0:20-cv-60885-RKA Document 35 Entered on FLSD Docket 07/29/2020 Page 1 of 1




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA


                             CASE NO. 20-60885-CIV-ALTMAN/Hunt

  BRANDON THOMPSON

         Plaintiff,
  v.

  FORT LAUDERDALE LAW GROUP
  SOUTH, PLLC, A Florida Limited
  Liability Company,

        Defendant.
  ___________________________________/


                               ORDER SCHEDULING MEDIATION

         THIS MATTER comes before the Court under Local Rule 16.2. The Mediation in this

  case shall be held before Marlene Quintana on November 11, 2020 at 10:00 a.m. via a

  videoconferencing service.

         Within three days of the mediation, the parties shall file a joint mediation report with the

  Court. The report shall indicate whether the case settled (in full or in part), whether it was

  adjourned, or whether the mediator declared an impasse. Failure to comply with this Order may

  result in sanctions, including dismissal without prejudice and without further notice.

         DONE AND ORDERED in Fort Lauderdale, Florida, this 29th day of July 2020.




                                                          _________________________________
                                                          ROY K. ALTMAN
                                                          UNITED STATES DISTRICT JUDGE
  cc:    counsel of record
